Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group IV, corresponding to claims 7 and 16, in the reply filed on 1/24/2022 is acknowledged. Claims 1-6, 8-15, and 17-18 are currently pending in the application.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 11/7/2019 and 5/7/2021 have been considered and are in compliance with the provisions of 37 CFR 1.97.

                                                  Drawings
The drawings filed on 11/7/2019 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peterson et al. (U.S. Publication No. 2016/0189511; hereinafter “Peterson”).

	As per claim 1, Peterson discloses a displacement sensor system (e.g. see fig. 2; para. [0005]-[0008] & [0027]-[0036]), comprising: 
	an analyzing sensor (e.g. figs. 2, 8A, 8B: compass 220/98) for determining a range to a measuring point (e.g. para. [0060]: “For example, when affixed to a door, the compass may automatically determine the distance from the doorjamb or a user may input a distance from the doorjamb. The distance representing how far away from the doorjamb the door is 99 may be computed by a variety of trigonometric formulas.”), wherein the displacement sensor system is installed upon an object that is adjacent to the measuring point (e.g. para. [0005]: “The sensor package may also include a compass and it may be associated with an object having an orientation, such as a door or other movable partition”); and
	a trigger sensor (e.g. fig. 2: accelerometer 230) for activating the analyzing sensor in response to the trigger sensor detecting movement of the object relative to the measuring point (e.g. para. [0028] & [0036]: “For example, the compass may be activated in response to the motion detected by the accelerometer. In some configurations, the movement detected by the accelerometer may exceed a threshold amount of movement before transmitting the activation signal to the compass.”).
  
As per claim 2, claim 1 is incorporated and Peterson discloses: wherein the analyzing sensor is angled relative to a plane of a surface to which the displacement sensor system is mounted (e.g. see fig. 8A; as neither the geometry of the sensor of the system is defined nor is specified which axis etc. of the sensor is angled, the feature “sensor is angled relative to..” encompasses the angle of any surface of the sensor relative to said plane). 
 
	As per claim 3, claim 1 is incorporated and Peterson discloses: wherein the analyzing sensor is angled between 25 and 100 degrees relative to a plane of a surface to which the displacement sensor system is mounted (e.g. see figs. 8A, 8B; para. [0059]-[0060]; as neither the geometry of the sensor of the system is defined nor is specified which axis etc. of the sensor is angled, the feature “sensor is angled between 25 and 100 degrees relative to..” encompasses the angle of any surface of the sensor relative to said plane).

	As per claim 5, claim 1 is incorporated and Peterson discloses: wherein the trigger sensor is an optical proximity sensor (e.g. para. [0057]: sensors may include accelerometer, proximity sensor, passive infrared (PIR) sensor, etc.).  

	As per claim 6, claim 1 is incorporated and Peterson discloses: wherein the trigger sensor is an accelerometer (e.g. para. [0028]: accelerometer indicating movement).  

As per claim 8, claim 1 is incorporated and Peterson discloses the displacement sensor system further comprising: a housing that contains the analyzing sensor and the trigger sensor; and a battery contained within the housing that provides a source of input power for the displacement sensor system (e.g. see fig. 2; para. [0032]: “The sensor package 210 may receive power from any suitable power source 270 (e.g., a lithium battery, an electrical outlet, or a wireless power supply).”).  

	As per claim 9, claim 1 is incorporated and Peterson discloses: wherein the displacement sensor system is installed in a door system (e.g. para. [0005] & [0060]: “The sensor package may also include a compass and it may be associated with an object having an orientation, such as a door or other movable partition”). 

Method claims 10-12, 14-15, and 17 are rejected for the same reasons as corresponding system claims 1-3, 5-6, and 8 above for having similar limitations and being similar in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Smith (U.S. Publication No. 2016/0358430).

	As per claim 4, claim 1 is incorporated and Peterson does not explicitly disclose wherein the analyzing sensor is a time of flight range sensor.
	However, in the same field of door and window contact systems and methods, Smith discloses an analyzing sensor for determining a range to a measuring point, wherein the analyzing sensor is a time of flight range sensor (e.g. fig. 1; para. [0012]-[0018]: time of flight  sensor 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the displacement sensor system of Peterson the known time of flight range sensor, as taught by Smith, in order to simply utilize time of flight range sensing technology to address the gap, security, and robustness limitations of known door and window contact systems and methods (Smith, e.g. para. [0010]).

Method claim 13 is rejected for the same reasons as corresponding system claim 4 above for having similar limitations and being similar in scope.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 18, the following is a statement of reasons for the indication of allowable subject matter: The prior arts of record do not expressly teach or render obvious, in the context of the claim taken as a whole, wherein the trigger sensor activates the analyzing sensor in response to the trigger sensor: transmitting light upon the measuring point; determining a DC signal average of reflected light from the measuring point, the reflected light being received in response to the transmitted light; and determining that the DC signal average of the reflected light has exceeded either a lower alarm threshold value or a higher alarm threshold value maintained by the displacement sensor system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov